 

Exhibit 10.1

 

FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT

 

This FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT (the “Agreement”) entered into
as of March 30, 2016 (“Effective Date”), by LIFELOGGER TECHNOLOGIES CORP., a
Nevada corporation (the “Company”), on the one hand, and PIXORIAL, INC., a
Colorado corporation (“Pixorial”), and ANDRES ESPINIERA (“Andres”), on the
other. Each of the Company, Pixorial and Andres may also be referred to herein
as a “Party, and, collectively, as the “Parties.”

 

WITNESSETH

 

WHEREAS, the Company, Pixorial and Andres entered into that certain Asset
Purchase Agreement dated on or about November 10, 2015 (the “APA”) and now wish
to amend the APA as hereinafter set forth.

 

NOW, THEREFORE, in consideration of the agreements contained in this Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties, hereby agree as follows:

 

1. Amendment. Article 3., Closing, Section 3.1, Closing, is hereby amended to
read as follows:

 

3.1 Closing. The closing (the “Closing” or “Closing Date”) of the transactions
contemplated by this Agreement shall take place no later than April 30, 2016 at
such place designated by the Company subject to the satisfaction of all
conditions precedent described in Sections 8 and 9 hereof.

 

2. Ratification. The Parties hereby ratify and affirm the APA and such other
documents and instruments as may have been executed by them coincident with
their execution of the APA (in such case, “Other Transaction Documents”), and
hereby express that it is their intention that any provisions of the APA or
Other Transaction Documents that may have been based upon the Closing Date as
expressed in the APA, be modified to give effect to the amendment to the Closing
Date herein contained.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

COMPANY:   PIXORIAL:       Lifelogger Technologies Corp.   Pixorial, Inc. a
Nevada corporation   a Colorado corporation   By: /s/ Stewart Garner   By: /s/
Andres Espineira   Stewart Garner   Name: Andres Espineira   Chief Executive
Officer    Title: Chief Executive Officer                   /s/ Andres Espineira
        Andres Espineira

 



 

 

